Johnson, J.,
concurring: I agree with the majority’s determination that the Fourth Amendment to the United States Constitution prohibited the search of James’ cell phone; that the constitutional violation was not harmless error; and that under State v. Julian, 300 Kan. 690, 333 P.3d 172 (2014), the search was not statutorily authorized. But I cannot accept the majority’s rationale for overruling our prior decision in Julian, albeit the holding in that case may well have been the result of our choosing unwisely at the fork in the road created by State v. Henning, 289 Kan. 136, 209 P.3d 711 (2009). But having taken that pathway, we should either finish the journey or backtrack to the fork, rather than making a new road where one does not belong.
In describing the entire route to Julian, the majority accepts that the 2006 amendment to K.S.A. 22-2501(c) (Furse)—allowing a warrantless search incident to arrest for evidence of any crime— rendered that statutory provision more expansive than is permitted under the interpretation of the Fourth Amendment in Arizona v. Gant, 556 U.S. 332, 351, 129 S. Ct. 1710, 173 L. Ed. 2d 485 (2009). Accordingly, Henning’s determination that the statutory provision in subsection (c) of K.S.A. 22-2501 was unconstitutional on its face remains indisputably valid. And, “[wjhere an act of the legislature *913or a portion thereof is clearly unconstitutional, it is the duty of the courts to so declare and to hold the unconstitutional provision or provisions null and void.” State v. Cody, 272 Kan. 564, 566, 35 P.3d 800 (2001).
Once this court exercises its duty to declare an unconstitutional statutoiy provision to be null and void, we must “determine next the proper remedy, i.e., whether the [unconstitutional] provision is severable from the other statutoiy provisions.” Brennan v. Kansas Insurance Guaranty Ass'n, 293 Kan. 446, 463, 264 P.3d 102 (2011). What might provide grist for the second-guessing mill in this case is our choosing to sever the null and void subsection (c), while retaining the remaining portions of the statute. We could have nullified the entire statute, even if it had contained a sever-ability clause manifesting tire legislature’s intent to keep the balance of the act where some portion is declared unconstitutional. See State ex rel. Morrison v. Sebelius, 285 Kan. 875, 913, 179 P.3d 366 (2008) (decision to strike language not dependent upon presence of severance provision). The touchstone for severability is legislative intent, as we said over 50 years ago:
“Whether the court may sever an unconstitutional provision from a statute and leave the remainder in force and effect depends on the intent of the legislature. If from examination of a statute it can be said that the act would have been passed without the objectional portion and if tire statute would operate effectively to carry out the intention of the legislature with such portion stricken, the remainder of the valid law will stand. Whether the legislature had provided for a severability clause is of no importance. This court will assume severability if the unconstitutional part can be severed without doing violence to legislative intent.” Felten Track Line v. State Board of Tax Appeals, 183 Kan. 287, 300, 327 P.2d 836 (1958).
Perhaps one could have viewed the legislature’s actions in first attempting to abolish K.S.A. 22-2501 (Furse) before adopting the expansive 2006 amendment as suggesting a legislative preference for no statute over a judicially modified statute. Certainly in retrospect, the legislature’s repeal of the entire remaining statute in 2011, after Henning’s severance of subsection (c), is indicative that tire legislature would not have passed the statute without the objectionable portion, i.e., that striking the subsection (c) language was contrary to legislative intent. In that instance, “courts must *914nullify the statute,” in lieu of severing the offending language. State v. Limon, 280 Kan. 275, 303, 122 P.3d 22 (2005).
Accordingly, if the majority had taken the straightforward tack of saying that Henning employed the incorrect remedy for the unconstitutionality of subsection (c) and that, instead of striking the offending language, Henning should have nullified the entire statute, I would not be writing separately. In that event, there would simply have been no greater statutory protection for James and this case would have been decided solely on a Fourth Amendment analysis.
But instead, the majority creates a hybrid remedy, whereby the unconstitutional language is stricken, in contravention of legislative intent, as evidenced by the majority’s declaration that “[t]he legislature, in fact, intended to authorize searches incident to arrest for evidence of the crime.” Slip op. at 12. But because the legislature did not intend to have K.S.A. 22-2501 without the provisions of subsection (c), the majority replaces that stricken provision with the caselaw governing searches incident to arrest for evidence of tire crime under the Fourth Amendment. In other words, the majority does not strike the unconstitutional language; it replaces tire unconstitutional language with its own constitutional language. Pointedly, the majority opinion cites to no authority for that counterfeit remedy.
In my view, and apparently in the view of our prior cases imposing the remedy of severance, the law that is effective after severing unconstitutional provisions from a statute is contained within the language of tire remaining statute. In this case, that would mean that, after Henning, the Kansas law governing a search incident to arrest would have been as follows:
“When a lawful arrest is effected a law enforcement officer may reasonably search the person arrested and the area within such person’s immediate presence for the purpose of
“(a) Protecting the officer from attack;
“(b) Preventing the person from escaping.” K.S.A. 22-2501.
The “ ‘ “basic purpose of [the Fourth] Amendment ... is to safeguard the privacy and security of individuals against arbitrary invasions by governmental officials.” ’ ” State v. Smith, 243 Kan. *915715, 720, 763 P.2d 632 (1988) (quoting Marshall v. Barlow’s, Inc., 436 U.S. 307, 312, 98 S. Ct. 1816, 56 L. Ed. 2d 305 [1978]). Obviously, then, the State’s ability to conduct warrantless searches of individuals is not a constitutional right under the Fourth Amendment. Cf. State v. Bennington, 293 Kan. 503, 507-08, 264 P.3d 440 (2011) (State has no constitutional right of confrontation). The majority apparently acknowledges that the Fourth Amendment protects individuals, not the State, because it states that the Kansas Legislature is permitted to enact a statute that “affords citizens of Kansas greater privacy protections against searches and seizures than the Fourth Amendment.” Slip op. at 9.
Consequently, the legislature could have passed the statute recited above, without subsection (c), and that would have been the law in this State—no gaps or silence to fill; no constitutional concerns to address. The effect would have been to provide Kansas citizens with even more protections against searches and seizures than the prior statute, as well as more protections than the Fourth Amendment. Therefore, the majority’s perceived need to “harmonize and give effect both to the constitutional limits on searches incident to arrest and to the permissible legislative intent behind K.S.A. 22-2501” is inscrutable to me. Slip op. at 12-13. The legislative intent was only an issue when the remedy of severance was imposed, and the resulting post-severance statutory limits on searches incident to arrest are already greater than the constitutional limits, so that giving effect to the constitutional limits adds nothing for the individual’s protections.
One can understand the view that the result in Julian may be contrary to what the legislature would have wanted. But the majority’s discomfort with the result is no excuse for crafting new law from whole cloth. Especially given that the legislature’s repeal of K.S.A. 22-2501 makes Julian a case of last impression, I would simply follow the doctrine of stare decisis and resolve this case on statutory grounds.
Biles, J., joins in the foregoing concurring opinion.